Case 2:13-cv-00457-JMV-MF Document 272 Filed 07/15/19 Page 1 of 2 PageID: 6386




Michael K. Tuzzio Attorney ID. No. 038751983
RONAN, TUZZIO & GIANNONE
One Hovchild Plaza
4000 Route 66, Suite 231
Tinton Falls, NJ 07753
(732) 922-3300
Attorneys for Third-Party Defendant/Counter-claimant
PERFECT BODY & FENDER CO., INC.
File No. 101-11108 MKT

                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 AMA REALTY LLC,
                                                               CIVIL ACTION
 Plaintiff/Counterclaim Defendant,
                                                       DOCKET NO. 02:13-cv-00457
 vs.
                                                THIRD-PARTY DEFENDANT PERFECT
 9440 FAIRVIEW AVENUE, LLC, JOSEPH                  BODY & FENDER CO., INC.’s
 SANZARI, TIMOTHY MURRAY, JOSEPH                  NOTICE OF MOTION IN LIMINE
 SANZARI, INC., NORTH BERGEN
 ASPHALT, LLC, and TILCON NEW YORK,
 INC.,

 Defendant/Counterclaimant/
 Third-Party Plaintiff,

 vs.

 MILLENNIUM RESOURCES RECOVERY,
 LTD, PERFECT BODY & FENDER CO.,
 INC., and JOHN DOES 1-5,

 Third-Party Defendants.


TO:    Counsel of Record

       PLEASE TAKE NOTICE that on such time and date as to be determined by the Court, the

undersigned counsel for Third-Party Defendant Perfect Body & Fender Co., Inc. shall move before
Case 2:13-cv-00457-JMV-MF Document 272 Filed 07/15/19 Page 2 of 2 PageID: 6387




the Honorable John Michael Vazquez, U.S.D.J., at the Martin Luther King Federal Building & U.S.

Courthouse, Newark, New Jersey, for the entry of an Order limiting the testimony of Joseph M.

Sullivan, P.E., C.B.I.E., the expert of Defendant/Counterclaimant/Third-Party Plaintiff, 9440

Fairview Avenue, LLC attributing any damage to the roof or to the Building to Third-Party

Defendant Perfect Body & Fender Co., Inc. at the time of trial.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, Third-Party Defendants

shall rely upon their Certification of Counsel and Brief in Support of this Motion; and

       PLEASE TAKE FURTHER NOTICE that a form of Order has been submitted herewith

pursuant to the Rules of this Court; and

       PLEASE TAKE FURTHER NOTICE that oral argument is requested on this matter.

                                            RONAN TUZZIO & GIANNONE
                                            Attorney for Third-Party Defendant
                                            Perfect Body & Fender Co., Inc.


                                            By:     s/Michael K. Tuzio
                                                    Michael K. Tuzzio, Esq.
Dated: July 15, 2019
